DISSENTING OPINION.
GRAVES, J.
— Upon more mature deliberation I am forced to dissent from the opinion of the majority in toto. At first I was inclined to the view that the pleading filed by relator in the circuit court was suffi*187cient to enter its appearance in the case there pending and thereby confer jurisdiction of the person. Further reflection upon the question leads me to the opinion that this pleading when considered in all its allegations and bearings only amounts to a challenge to the jurisdiction of the circuit court, specially made, and thus being a special, appearance to challenge the jurisdiction, should not be held to be such an appearance as will confer jurisdiction over the person. I therefore dissent as to the ruling made by paragraph two of the majority opinion.
Nor do I concur in that part of the opinion which says that it is obligatory, under the Federal Constitution, for the courts of this State to assume jurisdiction over causes of actions arising in other jurisdictions. Such action of our courts is governed by comity and not by statutory law. Neither do I concur in the views expressed to the effect that under our own statutes the courts of this State are so obligated. To my mind the statutes referred to were not passed for that purpose and do not go to that extent.
Neither do I believe section 7042, Revised Statutes 1909, charges our courts with the duty of hearing a case such as is now pending in the court of the respondent Grimm in the city of St. Louis. That section compels foreign insurance companies doing business in this State to make our State Superintendent of Insurance an agent- to accept service of process. I believe that this section only confers jurisdiction upon our courts to hear and determine controversies growing out of insurance contracts made in this State, whilst a foreign insurance company is doing business in this State under a license from the State. It is said in the opinion by my learned brother that there is no limitation in this statute, and hence cases from other jurisdictions where there is a limitation in the statute are not in point. I think the statute, when considered as a whole, has a limitation. I think from its language *188there can be gathered a clear legislative intent to limit the jurisdiction of courts to actions upon contracts made in this State. Note the language: “Service of process as aforesaid, -issued by any such court, as aforesaid upon the Superintendent, shall be valid and binding, and be deemed personal service upon such company, so long as it shall have policies or liabilities outstanding in this State.” This follows the language emphasized by my brother, and to my mind characterizes the kind of litigation to which foreign insurance companies can be called upon to respond in our courts. In other words, it fixes a limitation of the kind of causes over which our courts can assume jurisdiction. The statute specifically refers to policies “ outstanding in this State.” It is true that this clause refers to a time when such company has withdrawn from the State or is no longer doing business in the State, but it also refers to contracts made when in the State. The policies above mentioned in the statute are policies issued when the company was in the State. The question then arises, why preserve this method of service after the company has left the State and limit it to cases upon policies outstanding in this State only, if the previous portion of the statute referred to all lands of actions whether upon contract in this State or contracts made out of this State?
To my mind the substituted method of service provided for in this' statute only applies to actions arising upon contracts made in this State, and not to actions upon contracts made out of this State. In other words, the statute limits the class of cases in which this kind of service can be effectively had, and the case pending in respondent’s court is not one of the class, if the averments in the complex motion are true. ITow the relator may now avail itself of the situation, with jurisdiction over its person having been decided by the majority, may be a question, but not one for *189discussion at this time. To do so would be but to suggest to counsel how to try their cases.
For these reasons, somewhat hurriedly drawn, I • dissent in this case, as well as in those which follow it upon the questions discussed.
ValUant, C. Jconcurs in these views.